ALLOWANCE

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Cameron Beddard on 03/12/2021.

Claims 1-14 have been amended to:

1.	(Currently Amended) A machine control system comprising:
	a memory storing a program configured to create a new learning model for the machine control system; and
	a processor configured to execute the program, which when executed causes the processor to:
receive data from a sensor provided in a machine, the sensor an operation of the machine;
determine a state of the machine based on the data of the machine;
input a machine condition index, which is determined based on the data received from the sensor and corresponds to the state of the machine, to each of the two or more learning models, and calculate a composed value that is a weighted average of command values output from the two or more learning models; 
control the operation of the machine by outputting to the machine a first command value of the command values based on the composed value calculated;
determine a second command value of the command values that corresponds to a maximum thermal efficiency of the machine from a combination of the first command value and the machine condition index 
control the operation of the machine based on the second command value output to the machine; and
create the new learning model based on a relationship between a plurality of values for the second command value that are output received from 

2.	(Currently Amended) The machine control system according to claim 1, wherein
	the processor calculates the weighted average of the command values output from the respective learning models with characteristic ratios of the machine condition index input to each of the two or more learning models.

3.	(Currently Amended) The machine control system according to claim 2, wherein
	after creating the new learning model, the processor selects the two or more learning models in an ascending order of a distance between the machine condition index and a label for the new learning model.

4.	(Currently Amended) The machine control system according to claim 3, wherein
	the processor sets a search range of a preset search width with the composed value calculated as a center value, outputs a command value determined from the set search range and a preset setting increment, acquires the machine condition index corresponding to the state of the machine, and generates a combination of the output command value determined and the machine condition index.

5.	(Currently Amended) The machine control system according to claim 4, wherein the processor
repeatedly outputs one command value determined from the set search range and the preset setting increment for a first setting number of times, and
repeatedly outputs the 

6.	(Currently Amended) The machine control system according to claim 1, wherein
	the machine is an engine which burns fuel,
	the processor determines the state of the machine based on a combustion in the 
	the respective command values include

7.	(Currently Amended) The machine control system according to claim 6, wherein
	the engine burns two or more types of fuel, and
	the processor calculates the weighted average of the command values output from the two or more learning models with a characteristic ratio of the machine condition index according to the combustion in the engine 

8.	(Currently Amended) The machine control system according to claim 7, wherein
	after creating the new learning model, the processor selects the two or more learning models in an ascending order of a distance between the machine condition index and a label for the new learning model.

9.	(Currently Amended) The machine control system according to claim 8, wherein
	the processor sets a search range of a preset search width with the composed value calculated as a center value, outputs a command value determined from the set search range and a preset setting increment, acquires the machine condition index corresponding to the state of the machine, and generates a combination of the output command value determined and the machine condition index.

10.	(Currently Amended) The machine control system according to claim 9, wherein the processor
repeatedly outputs one command value determined from the set search range and the preset setting increment for a first setting number of times, and
repeatedly outputs the 

11.	(Currently Amended) A machine control system comprising:
	a memory storing a program configured to create a new learning model for the machine control system; and
	a processor configured to execute the program, which when executed causes the processor to:
determine a state of a machine based on data acquired by a sensor provided in the machine and select a learning model according to the state of the machine;
input a first machine condition index, which is determined based on the data acquired by 
control an operation of the machine with respect to the operating condition range by outputting to the machine the first command value 
search for a second command value that corresponds to a maximum thermal efficiency of the machine[[,]] from a combination of the first command value and the first machine condition index, and output the second command value to the machine; 
control the operation of the machine based on the second command value output to the machine; and
create the new learning model based on a relationship between a plurality of values for the second command value that are output acquired 

12.	(Currently Amended) The machine control system according to claim 11, wherein the processor
, the updated first command valueand generates within the operating condition range based on the updated first command value, and
repeatedly generates the calibration data as long as the updated target index is within the operating condition range.

13.	(Currently Amended) The machine control system according to claim 11, wherein
	the machine is an engine which burns fuel,
	the processor determines the state of the machine according to a combustion in the engine 
	the respective command values include

14.	(Currently Amended) The machine control system according to claim 13, wherein the processor
, the updated first command valueand generates within the operating condition range based on the updated first command value, and
repeatedly generates the calibration data as long as the updated target index is within the operating condition range.

Reasons for Allowance
Claims 1-14 are allowed in view of the Examiner’s Amendment above.
The following is an examiner’s statement of reasons for allowance:

The closest prior art of record is that of US 20160025028 (Vaughn), such that Vaughn teaches a comparable machine learning system used to predict and control engine combustion [e.g., similar to the claimed invention(s), the machine control system per Vaughn utilizes sensor data in conjunction with learned mapping functions/models that are continuously adapted to create an adapted/new mapping function for predicting a state of a machine/engine and subsequently controlling the machine/engine], however, the difference between the machine control system per Vaughn and that of the machine control system(s) claimed is with respect to the specific methodology/programming used to derive the data, quantities, learning models, and/or values of which will ultimately be used to control the machine engine, and as such, since the programming of the machine control system controller(s)/processor(s) claimed substantially differs from that of the programming described per Vaughn, the ultimate control of the machine/engine also substantially differs. To this extent, the claimed invention(s) may be regarded as both novel and inventive with respect to systems/methods for controlling a machine/engine [e.g., via further controlling the specific manner/degree by which the machine/engine operates with respect to a desired/required air-fuel ratio and/or ignition timing and/or learning program(s)/algorithm(s)].


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached on Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747